Motions Denied; Appeal Dismissed and Memorandum Opinion filed July 31,
2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00511-CV

   IN THE INTEREST OF A.A., A.A., L.A., L.A., AND R.A., CHILDREN

                    On Appeal from the 328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCV-237456A

                 MEMORANDUM                       OPINION
      Appellant R.M. attempts to appeal the Order for Monitored Return signed by the
trial court on May 24, 2018. An order for monitored return is interlocutory and not
appealable. In re Tex. Dep’t of Family & Protective Servs., 348 S.W.3d 492, 498 (Tex.
App.—Fort Worth 2011, orig. proceeding).

      On June 28, 2018, this court notified the parties of its intention to dismiss the
appeal for lack of jurisdiction unless a response was filed showing meritorious
grounds for continuing the appeal. See Tex. R. App. P. 42.3(a). Appellant filed two
motions on July 6, 2018: (1) a motion for extension of time to file her notice of
appeal, and (2) a motion to reinstate, which we construe as a response to our
dismissal notice.

      The motion to reinstate states in relevant part:

      I am requesting that the following cases be placed on the docket
      because this case is with 14-18-00509-CV. There should not be a case
      in the courts for me. So I am requesting both cases to be viewed so both
      can be dismissed and disposed of. Both cases are public corruption
      cases. . . . [A]nd no abuse occurred.
      Appellant’s motion refers to her other appeal pending in this court, No. 14-
18-00509-CV. That appeal involves another of appellant’s children, C.F., Jr., and is
from a judgment entitled, “Final Order in Suit Affecting the Parent Child
Relationship.” Such a judgment is appealable. See Tex. Fam. Code Ann. § 109.002.
However, the appealability of the final order in appeal 14-18-00509-CV is
immaterial to the appealability of the order for monitored return in this appeal.

      This appeal is DISMISSED for lack of jurisdiction. Appellant’s motion to
reinstate and her motion for extension of time to file her notice of appeal are
DENIED AS MOOT.

      Appeal number 14-18-00509-CV remains pending.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby.




                                          2